 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7   CHARLES N. BELSSNER,                                   Case No. 2:18-cv-02263-RFB-CWH
 8                        Plaintiff,                                             ORDER
 9            v.
10   THE STATE OF NEVADA,
11                       Defendant.
12
13           Before the Court is Plaintiff Charles N. Belssner’s Application for Leave to Proceed in
14   forma pauperis. ECF No. 1. The Court, however, turns first to the issue of subject matter
15   jurisdiction. The Court has a sua sponte obligation to ensure that it has subject matter jurisdiction.
16   Kwai Fun Wong v. Beebe, 732 F.3d 1030, 1036 (9th Cir. 2013) (citations omitted); see also
17   Gonzalez v. Thaler, 565 U.S. 134, 141 (2012) (“When a requirement goes to subject-matter
18   jurisdiction, courts are obligated to consider sua sponte issues that the parties have disclaimed or
19   have not presented.”).
20           After reviewing Plaintiff’s Proposed Complaint at ECF No. 1-1, the Court finds Plaintiff
21   fails to provide any allegations to support a basis for federal subject matter jurisdiction. While
22   Plaintiff summarily cites federal statutes and employs certain phrases like “due process” and
23   “constitutional rights,” he does not clearly identify a claim over which this Court may exercise its
24   jurisdiction. Plaintiff appears to craft a claim labeled “The State of Nevada is a Landlord State.”
25   The Court finds that such a claim is not a cognizable federal cause of action.
26           The Court further finds that amendment of the Proposed Complaint would be futile, as the
27   relief that Plaintiff seeks is essentially appeals from the final decisions in his state court matters to
28   this Court for review. See Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003) (“Rooker-
 1   Feldman is a powerful doctrine that prevents federal courts from second-guessing state court
 2   decisions by barring the lower federal courts from hearing de facto appeals from state-court
 3   judgments[.]”). The Court therefore dismisses this matter in its entirety with prejudice. See
 4   Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725–26 (9th Cir. 2000) (explaining a district court
 5   may deny an opportunity to amend a complaint “when amendment would be futile[.]”).
 6          IT IS THEREFORE ORDERED that this matter is DISMISSED with prejudice. The
 7   Clerk of the Court is instructed to close the case accordingly.
 8
 9          DATED: November 28, 2018.
10
                                                           __________________________________
11                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
